Citation Nr: 0814762	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-03 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph Horrigan 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1964 to October 1983.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in August 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The claim for increase is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

When the veteran was last examined by VA examination March 
2004, the focus was on the diagnosis of post-traumatic stress 
disorder to support the veteran's claim of service 
connection.  Since then the veteran has asserted that he is 
100 percent disabled due to post-traumatic stress disorder as 
it affects his ability to work and his social relationships. 

As the veteran's statements signal a material change in the 
symptomatology of post-traumatic stress disorder, a 
reexamination is required. 38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA records since 2004 for 
treatment of post-traumatic stress 
disorder. 




2. Schedule the veteran for a VA 
psychiatric examination to determine 
the current level of occupational and 
social impairment due to 
service-connected post-traumatic stress 
disorder. PTSD.  The claims folder 
should be made available to the 
examiner for review. 

3. After the above development has been 
completed, adjudicate the claim.  If 
the determination remains adverse to 
the veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


